701 S.E.2d 253 (2010)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
August 26, 2010.
Barbara S. Blackman, Anne Gomez, Assistant Appellate Defenders, Malcolm Ray Hunter, Jr., Executive Director, Durham, William H. Durham, for Mario Lynn Phillips.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 10th of August 2010 by Defendant to Dismiss Appellant's Motion Filed in the Court under the North Carolina Racial Justice Act Without Prejudice to File a Motion Under the Racial Justice Act in Post-Conviction Proceedings if Appellant is Not Granted Relief on Direct Appeal:
"Motion Allowed by order of the Court in conference this the 26th of August 2010."